Jun 18 2013, 6:11 am



FOR PUBLICATION

ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

BRUCE W. GRAHAM                               GREGORY F. ZOELLER
Graham Law Firm P.C.                          Attorney General of Indiana
Lafayette, Indiana
                                              ERIC P. BABBS
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

DUANE CROCKER,                                )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )      No. 79A04-1210-CR-542
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE TIPPECANOE CIRCUIT COURT
                         The Honorable Donald L. Daniel, Judge
                             Cause No. 79C01-1103-FC-7


                                    June 18, 2013

                             OPINION - FOR PUBLICATION

BRADFORD, Judge
       As Appellant-Defendant Duane Crocker drove Southbound on Interstate 65 in

Tippecanoe County, Indiana State Police Trooper Joseph Winters pulled him over for

speeding. Trooper Winters told Crocker to come sit in his car after he noticed, inter alia,

that Crocker’s eyes were bloodshot and glassy, he was nervous, the rental car in which he

was driving had been rented to another person, and his hand shook approximately two

inches up and down when he produced his driver’s license.            After Crocker gave

inconsistent answers to Trooper Winters’s questions, Trooper Winters obtained Crocker’s

consent to search his vehicle. The search uncovered ten bales of cellophane-wrapped

marijuana in the trunk of Crocker’s rented vehicle. During a police interview, Crocker

admitted that he had been paid to transport the marijuana from Chicago to Cincinnati.

       Crocker contends that the trial court abused its discretion in admitting evidence

obtained during his traffic stop, arguing that Trooper Winters violated his rights pursuant

to the United States and Indiana Constitutions.          We conclude that, under the

circumstances of this case, Crocker was subjected to an illegal custodial interrogation

without being advised of his rights beforehand and therefore hold that the incriminating

statements made to police should have been suppressed. We also conclude, however, that

this error is harmless, as Crocker’s consent to the search of his vehicle was valid and the

physical evidence obtained therein was sufficient to sustain his convictions. We affirm.

                      FACTS AND PROCEDURAL HISTORY

       At approximately 11:00 a.m. on March 12, 2011, Trooper Winters was driving an

unmarked police vehicle and was “running traffic” from a cross-over at the 181 mile

marker on I-65 in Tippecanoe County. Trial Tr. p. 15. Trooper Winters noticed a vehicle

                                            2
traveling Southbound in the left-hand lane and activated his front antenna speed time

device, which indicated the vehicle was travelling seventy-five miles per hour (“mph”) in

a seventy mph zone. By the time the vehicle had passed Trooper Winters’s position, it

had decelerated to sixty mph and shifted to the right-hand lane.

       Trooper Winters pulled out behind the vehicle and followed it for approximately

two and one-half to three miles, not pulling it over because the grade of the road in that

stretch gave him officer safety concerns. As Trooper Winters followed the vehicle, he

observed it cross over the fog line at least twice. The vehicle maintained a speed of sixty

mph. Finally, Trooper Winters activated his emergency lights and stopped the vehicle.

As Trooper Winters approached the vehicle on the passenger side, he noticed fresh

fingerprints on the trunk lid and a bar code in the rear passenger-side window, an

indication that the car was a rental. Trooper Winters made contact with the driver,

Crocker, through the front passenger-side window and noticed that he had a “heightened

level of nervousness [and] blood shot glossy eyes[.]” Trial Tr. p. 21. When asked for his

driver’s license, Crocker initially produced a Fraternal Order of Police card. When

Crocker did produce his Ohio driver’s license, his hands were “[f]lickering up and down

… approximately two inches.” Supp. Tr. p. 17. The Ohio rental agreement Crocker

handed to Trooper Winters was in another person’s name. Crocker claimed that his

girlfriend’s mother had rented the vehicle and that he had picked it up in front of his

girlfriend’s house in Ohio. Trooper Winters told Crocker to exit his vehicle and asked

him to have a seat in the front seat of his police vehicle.



                                               3
        Once in the police vehicle, Trooper Winters administered the horizontal gaze

nystagmus (“HGN”) field sobriety test (“FST”) to Crocker, which indicated no signs of

alcohol intoxication. At 11:09 a.m., Trooper Winters activated his electronic citation and

warning system and began entering Crocker’s information into the system.                            While

entering Crocker’s information, Trooper Winters questioned Crocker further.

        Trooper Winters asked Crocker his origin and destination, and Crocker replied that

he was coming from his girlfriend’s house in Chicago. Trooper Winters said, “you mean

your girlfriend in Ohio and [Crocker] recanted [and] said my other girlfriend in Chicago.”

Trial Tr. p. 22. Trooper Winters asked the Chicago girlfriend’s name, and Crocker

replied, “Alicia.” Trial Tr. p. 22. When asked for her last name, Crocker, stuttering and

stammering, said “Keys.” Trial Tr. p. 22. Trooper Winters laughed because Alicia Keys

is the name of a popular musical entertainer, and Crocker then said that his Chicago

girlfriend’s name was actually Alicia Smith. When asked about luggage, Crocker denied

having any.

        At 11:13 a.m., Trooper Winters produced a “Consent to Search,” or “Pirtle,”1 form

for Crocker to read, which provided, in relevant part, as follows:

                                           YOUR RIGHTS

        You have the following constitutional rights.
        You have the right to require that a search warrant be obtained before any
        search of your property.
        You have the right to refuse to consent to warrantless search.


        1
           Pirtle v. State, 263 Ind. 16, 323 N.E.2d 634 (1975). See Clarke v. State, 868 N.E.2d 1114, 1119
(Ind. 2007) (“Pirtle v. State … established that Article I, section 11 of the Indiana Constitution requires
that a person in custody explicitly waive the right to counsel before giving a valid consent to a search.”).

                                                     4
      You have the right to talk to a lawyer before giving consent to such a
      search.
      If you cannot afford a lawyer, one will be appointed for you.
      …
      WAIVER AND CONSENT

      I have read the statement of my rights and understand what my rights are. I
      do not want a lawyer at this time. I consent to a warrantless search by
      officers of the Indiana State Police of the following described property: SB
      I65 NEAR 181 M MRKR DODGE CENTURY 276 LHN located at SB I65
      NEAR 181 M. I authorize these officers to seize any article of property
      which they consider evidence. I understand and know what I am doing.
      No promises or threats have been made to me and no pressure or coercion
      of any kind has been used against me.

State’s Ex. 2. As Crocker was reviewing the form and shaking uncontrollably, he asked

Trooper Winters what the warnings were for. Trooper Winters replied that he believed

“that there were at least 80 pounds of marijuana in his trunk.” Trial Tr. p. 49. At the

time, Trooper Winters admittedly did not know what was in the trunk. Crocker did not

respond and signed the consent form.

      Trooper Winters asked Crocker how much marijuana was in the trunk, and

Crocker responded that he did not know. Trooper Winters read Crocker his Miranda2

warnings, which Crocker stated that he understood. Crocker indicated that he knew that

there were “pounds” of marijuana in the trunk, but did not know how many. Trial Tr. p.

52.

      After a Tippecanoe County Sherriff’s Deputy arrived, Trooper Winters opened the

trunk and found ten bales of marijuana wrapped in cellophane. The total weight of the

marijuana was approximately 215 pounds. Crocker was transported to a State Police Post


      2
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                                     5
and again read his Miranda rights, which he again indicated that he understood. Crocker

admitted that he was being paid $5000.00 to drive the marijuana from Chicago to

Cincinnati.

       On March 16, 2011, the State charged Crocker with Class C felony dealing in

marijuana, Class D felony marijuana possession, and Class D felony maintaining a

common nuisance.       On March 5, 2012, the trial court denied Crocker’s motion to

suppress evidence. After a bench trial, the trial court found Crocker guilty as charged.

The trial court sentenced Crocker to an aggregate sentence of three years of incarceration

to be followed by one year served in community corrections.

                             DISCUSSION AND DECISION

              Whether the Trial Court Abused its Discretion in Admitting
                   Evidence Obtained Following the Traffic Stop

       Although Crocker frames the issue as a challenge to the denial of his pretrial

motion to suppress evidence, he actually appeals from the allegedly erroneous admission

of evidence at trial. The admissibility of evidence is within the sound discretion of the

trial court. Curley v. State, 777 N.E.2d 58, 60 (Ind. Ct. App. 2002), trans. denied. We

will only reverse a trial court’s decision on the admissibility of evidence upon a showing

of an abuse of that discretion. Id. An abuse of discretion may occur if the trial court’s

decision is clearly against the logic and effect of the facts and circumstances before the

court, or if the court has misinterpreted the law. Id. The Court of Appeals may affirm

the trial court’s ruling if it is sustainable on any legal basis in the record, even though it

was not the reason enunciated by the trial court. Moore v. State, 839 N.E.2d 178, 182


                                              6
(Ind. Ct. App. 2005), trans. denied. We do not reweigh the evidence and consider the

evidence most favorable to the trial court’s ruling. Hirshey v. State, 852 N.E.2d 1008,

1012 (Ind. Ct. App. 2006), trans. denied.

                                        A. Miranda

       Crocker argues that Trooper Winters’s questioning of him was improper because it

constituted a custodial interrogation and he had not yet been read his Miranda rights.

“Miranda and its progeny have ruled that the [Fifth Amendment] right to counsel …

accrues upon ‘custodial interrogation.’” Zook v. State, 513 N.E.2d 1217, 1220 (Ind.

1987) (quoting Miranda, 384 U.S. at 444). This is because the right is “meant to

overcome [that] inherently coercive and police dominated atmosphere[.]” Davies v.

State, 730 N.E.2d 730, 733 (Ind. Ct. App. 2000) (citing Miranda, 384 U.S. at 444), trans.

denied. “‘Custodial interrogation’” has been explained to mean “‘questioning initiated by

law enforcement officers after a person has been taken into custody or otherwise deprived

of his freedom of action in any significant way.’” Zook, 513 N.E.2d at 1220 (quoting

Miranda, 384 U.S. at 444).

       The State contends that Crocker was not in custody when sitting in Trooper

Winters’s vehicle and that the requirement to give him his Miranda rights was therefore

not triggered. While it is true that “[o]rdinarily, persons detained for traffic stops are not

‘in custody’ for purposes of Miranda[,] [t]his is not to say a traffic stop may not turn into

a custodial situation based upon the conduct of the officer.” Lockett v. State, 747 N.E.2d

539, 543 (Ind. 2001) (quoting Berkemer v. McCarty, 468 U.S. 420, 440 (1984)).



                                              7
               The law enforcement officer’s duty to give Miranda warnings does
       not attach unless there has been such a restriction on a person’s freedom as
       to render him in custody. A person is deemed to be in custody if a
       reasonable person in the same circumstances would not feel free to leave.
       Whether a person was in custody depends upon objective circumstances,
       not upon the subjective views of the interrogating officers or the subject
       being questioned. In determining whether an individual was in custody, a
       court must examine all of the circumstances surrounding the interrogation,
       but the ultimate inquiry is simply whether there was a formal arrest or
       restraint on freedom of movement of the degree associated with a formal
       arrest.
               Courts have identified the following factors to be significant in
       determining whether a person is in custody: whether and to what extent the
       person has been made aware that he is free to refrain from answering
       questions; whether there has been prolonged coercive, and accusatory
       questioning, or whether police have employed subterfuge in order to induce
       self-incrimination; the degree of police control over the environment in
       which the interrogation takes place, and in particular whether the suspect’s
       freedom of movement is physically restrained or otherwise significantly
       curtailed; and whether the suspect could reasonably believe that he has the
       right to interrupt prolonged questioning by leaving the scene.

Gauvin v. State, 878 N.E.2d 515, 520-21 (Ind. Ct. App. 2007) (citations omitted,

formatting altered).

       We conclude that Crocker was in custody when Trooper Winters was questioning

him in Trooper Winters’s vehicle. Although Crocker was not handcuffed or physically

restrained, Trooper Winters had a high degree of control over the environment. The first

thing Trooper Winters did after Crocker was in his vehicle was administer an FST.

Crocker was never told that he did not have to answer Trooper Winters’s questions or

that he was free to go about his business.       Although the questioning was neither

prolonged nor aggressive, Trooper Winters did employ subterfuge, stating that he

believed Crocker had at least eighty pounds of marijuana in his trunk when he admittedly

did not know what was in the trunk. We believe that a reasonable person who is told to

                                            8
sit in a police vehicle and then immediately subjected to an FST would not feel free to

leave.

         Given Crocker’s nervous behavior and his bloodshot and “glossy” eyes, it does not

strike us as unreasonable that Trooper Winters would investigate the possibility that

Crocker might be impaired or that some other criminal activity might be afoot.

Consequently, we conclude that it was reasonable to ask Crocker to exit his vehicle and

then to question him further. The record does not reveal any reason, however, that

Trooper Winters could not have continued his investigation on the roadside. While there

are certain circumstances that might justify an officer having the subject of a traffic stop

sit in his police vehicle, the record reveals no such circumstances in this case. See Wilson

v. State, 745 N.E.2d 789, 793 (Ind. 2001) (“[W]e can envision various particularized

circumstances (including, for example and without limitation, inclement weather, the lack

of available lighting for paperwork, the need to access equipment with the detained

motorist, etc.) that may make it reasonably necessary for police to require a stopped

motorist to enter a police vehicle.”). Here, there is no indication of inclement weather,

unsafe conditions, or any other compelling reason to have Crocker in the vehicle.

Although Trooper Winters did testify that he was entering Crocker’s information into his

computer as they spoke, the first thing Trooper Winters did was administer an HGN test,

which certainly could have been done on the roadside. In any event, Trooper Winters

never explained why Crocker had to be in the vehicle while his information was entered.

         We do not wish to be understood as holding that a person is in custody whenever

he is in a police vehicle. Under the totality of the circumstances of this case, however,

                                             9
we conclude that Crocker was in custody as soon as he was in Trooper Winters’s police

vehicle. Consequently, Trooper Winters was required to read him his Miranda rights at

that point, but did not. Any statements made after Crocker entered Trooper Winters’s

vehicle should have been suppressed. See Miranda, 384 U.S. at 444 (“[T]he prosecution

may not use statements, whether exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of procedural safeguards

effective to secure the privilege against self-incrimination.”). This is not the end of our

analysis, however, as the physical evidence seized from Crocker’s vehicle was also

incriminating, and Miranda only applies to statements. See Hirshey, 852 N.E.2d at 1015

(Ind. Ct. App. 2006) (“However, Miranda only requires suppression of statements, not

physical evidence.”).

                                B. Fourth Amendment

       The Fourth Amendment to the United States Constitution provides that “[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” “The overriding function of

the Fourth Amendment is to protect personal privacy and dignity against unwarranted

intrusion by the State.” Schmerber v. California, 384 U.S. 757, 767 (1966). “In Wolf [v.

People of State of Colorado, 338 U.S. 25, 27 (1949) (overruled on other grounds by

Mapp v. Ohio, 367 U.S. 643 (1961)] we recognized ‘(t)he security of one’s privacy



                                            10
against arbitrary intrusion by the police’ as being ‘at the core of the Fourth Amendment’

and ‘basic to a free society.’” Id.

       Crocker argues that his consent to the search of his rental vehicle was not valid.

“When a search is conducted without a warrant, the State has the burden of proving that

an exception to the warrant requirement existed at the time of the search.” Krise v. State,

746 N.E.2d 957, 961 (Ind. 2001).        “One well-recognized exception to the warrant

requirement is a voluntary and knowing consent to search.” Id.

              When the State seeks to rely upon consent to justify a warrantless
       search, it has the burden of proving that the consent was, in fact, freely and
       voluntarily given. Thurman v. State, 602 N.E.2d 548, 552 (Ind. Ct. App.
       1992), trans. denied. The voluntariness of a consent to search is a question
       of fact to be determined from the totality of the circumstances. Id. A
       consent to search is valid except where it is procured by fraud, duress, fear,
       intimidation, or where it is merely a submission to the supremacy of the
       law. Id. To constitute a valid waiver of Fourth Amendment rights, a
       consent must be the intelligent relinquishment of a known right or
       privilege. Id. (quoting United States v. Payne, 429 F.2d 169 (9th Cir.
       1970)). Such a waiver cannot be conclusively presumed from a verbal
       expression of assent unless the court determines, from the totality of the
       circumstances, that the verbal assent reflected an understanding, uncoerced,
       and unequivocal election to grant the officers a license which the person
       knows may be freely and effectively withheld. Id. Knowledge of the right
       to refuse a search is one factor which indicates voluntariness. Id.
              The “totality of the circumstances” from which the voluntariness of
       a detainee’s consent is to be determined includes, but is not limited to, the
       following considerations: (1) whether the defendant was advised of his
       Miranda rights prior to the request to search; (2) the defendant’s degree of
       education and intelligence; (3) whether the defendant was advised of his
       right not to consent; (4) whether the detainee has previous encounters with
       law enforcement; (5) whether the officer made any express or implied
       claims of authority to search without consent; (6) whether the officer was
       engaged in any illegal action prior to the request; (7) whether the defendant
       was cooperative previously; and (8) whether the officer was deceptive as to
       his true identity or the purpose of the search. State v. Scheibelhut, 673
       N.E.2d 821, 824 (Ind. Ct. App. 1996).


                                            11
Callahan v. State, 719 N.E.2d 430, 435 (Ind. Ct. App. 1999).

       Although Crocker was not “Mirandized” before consenting to the search, he was

given a written advisement of his Pirtle rights, which included explicit statements that he

had the right to (1) refuse his consent, (2) force the State to obtain a warrant if Crocker so

desired, and (3) speak to an attorney before consenting. Trooper Winters testified that

Crocker looked at and reviewed the Pirtle form before signing it. The record indicates

that Crocker is a college graduate who once worked at a bank, a background that gives no

indication that Crocker would have difficulty understanding the Pirtle advisements.

Trooper Winters did not claim the authority to search without Crocker’s consent.

Trooper Winters was forthright about the reason for wanting to search Crocker’s vehicle,

telling him that he expected to find marijuana. Trooper Winters was the only officer on

the scene before Crocker consented to the search, making it less likely that Crocker’s

consent was a result of police intimidation.        Although Trooper Winters did obtain

incriminating statements from Crocker in violation of Miranda, Trooper Winters’s

misconduct was not particularly egregious, and it is significant that none of the

incriminating statements was made until after Crocker consented to the search of his

vehicle.   Specifically, Crocker did not admit to knowing that he was transporting

marijuana until after he consented to the search of his vehicle.

       Crocker points to his testimony at the suppression hearing that he was asked

multiple times to consent to the search of his vehicle and that he did not read the Pirtle

warnings before signing the waiver. Crocker is inviting us to reweigh the evidence,

which we will not do. The State has established that Crocker’s consent to the search of

                                             12
his vehicle was valid. As such, and even though we have concluded that Crocker’s

incriminating statements should have been suppressed, we conclude that the trial court

did not abuse its discretion in determining that the physical evidence found in Crocker’s

vehicle was admissible pursuant to the Fourth Amendment. See Hirshey, 852 N.E.2d at

1011, 1015 (in case where statements made in violation of Miranda led to discovery of

physical evidence, concluding that Miranda violation did not require suppression of

physical evidence).3

                                       C. Harmless Error

       Having determined that Crocker’s incriminating statements were erroneously

admitted, we must now determine if that error was harmless.

              Errors in the admission of evidence … are to be disregarded as
       harmless unless they affect the substantial rights of a party. Ind. Trial Rule
       61; Sparkman v. State, 722 N.E.2d 1259, 1263 (Ind. Ct. App. 2000). In
       determining whether error in the introduction of evidence affected a
       defendant’s substantial rights, we must assess the probable impact of the
       improperly admitted evidence upon the jury. Id. When there is substantial
       independent evidence of guilt such that it is unlikely that the erroneously
       admitted evidence played a role in the conviction or where the offending
       evidence is merely cumulative of other properly admitted evidence, the
       substantial rights of the party have not been affected, and we deem the error
       harmless. Smith v. State, 839 N.E.2d 780, 784 (Ind. Ct. App. 2005).

Robertson v. State, 877 N.E.2d 507, 514 (Ind. Ct. App. 2007).


       3
          Crocker argues that the nature of Trooper Winters’s questions violated both the United States
and Indiana Constitutions because they were unrelated to the reason for the traffic stop. Because we
conclude that incriminating statements made by Crocker in response to Trooper Winters’s questions in
Trooper Winters’s vehicle should have been suppressed pursuant to Miranda, these arguments could only
apply to statements made before Crocker entered the vehicle. While some of those statements were
somewhat suspicious and contradictory, however, none of them was incriminating. See BLACK’S LAW
DICTIONARY 782 (8th ed. 2004) (defining “incriminating” as “Demonstrating or indicating involvement in
criminal activity.”). Consequently, we need not address Crocker’s arguments related to the nature of
Trooper Winters’s questioning.

                                                  13
       We conclude that the admission of Crocker’s statements can only be considered

harmless error. Under the facts of this case, in order to convict Crocker of (1) Class C

felony dealing in marijuana, the State was required to prove that he possessed, with intent

to deliver, marijuana in an amount greater than ten pounds, Ind. Code § 35-48-4-10; (2)

Class D felony marijuana possession, the State was required to prove that he knowingly

or intentionally possessed more than thirty grams of marijuana, Ind. Code § 35-48-4-11;

and (3) Class D felony maintaining a common nuisance, the State was required to prove

that he knowingly or intentionally maintained a vehicle that was used one or more times

to unlawfully keep or deliver controlled substances. Ind. Code § 35-48-4-13(b).

       Although the marijuana was not found in Crocker’s actual possession, it was

found in the trunk of a car Crocker was driving and over which he had exclusive control,

which is sufficient to establish constructive possession.      “In the absence of actual

possession of drugs, our court has consistently held that ‘constructive’ possession may

support a conviction for a drug offense.” Lampkins v. State, 685 N.E.2d 698, 699 (Ind.

1997). “In order to prove constructive possession, the State must show that the defendant

has both (1) the intent to maintain dominion and control and (2) the capability to maintain

dominion and control over the contraband.” Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999)

(citing Lampkins, 685 N.E.2d at 699). “To prove the intent element, the State must

demonstrate the defendant’s knowledge of the presence of the contraband.” Id. “‘This

knowledge may be inferred from either the exclusive dominion and control over the

premise containing the contraband or, if the control is non-exclusive, evidence of

additional circumstances pointing to the defendant’s knowledge of the presence of the

                                            14
contraband.’” Taylor v. State, 482 N.E.2d 259, 261 (Ind. 1985) (quoting Woods v. State,

471 N.E.2d 691, 694 (Ind. 1984)). Crocker’s exclusive control over the vehicle he was

driving is sufficient to establish constructive possession. See Goliday, 708 N.E.2d at 5, 7

(concluding that constructive possession was established where cocaine was found in

trunk of vehicle defendant was driving where he was only person in vehicle).

       As for Crocker’s intent to deliver, we have held that “[i]llegal possession of large

quantities of narcotics does not create a presumption of intent to deliver, but may support

an inference of intent.” Romack v. State, 446 N.E.2d 1346, 1351 (Ind. Ct. App. 1983)

recognized as being superseded on other grounds by statute in Adams v. State, 968

N.E.2d 281, 285-86 (Ind. Ct. App. 2012), trans. denied. In Romack, the defendant was

found in possession of 215 or 216 methaqualone tablets. Id. at 1349. Despite noting the

lack of expert testimony regarding quantity and personal use, the Romack court

nonetheless concluded that the large quantity of tablets was evidence tending to show the

intent to deliver. Id. at 1351. The same is true here. As in Romack, the State produced

no expert testimony that 215 pounds of marijuana is a “large” amount or inconsistent

with personal use. We believe, however, that as much can be inferred from the facts that

215 pounds is an amount over twenty times greater than necessary to support Crocker’s

Class C felony dealing charge and over 3000 times greater than necessary to support his

Class D felony possession charge. We conclude that the illegal possession of drugs in an

amount so far above the statutory thresholds supports a reasonable inference that the

possessor had the intent to deliver. In light of Crocker’s possession of 215 pounds of



                                            15
marijuana, we conclude that any error in the admission of incriminating statements can

only be considered harmless.

      The judgment of the trial court is affirmed.

RILEY, J., and BROWN, J., concur.




                                           16